J-S16035-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: GUARDIANSHIP OF H.T., AN            :   IN THE SUPERIOR COURT OF
    ALLEGED INCAPACITATED PERSON               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: H.T.                            :
                                               :
                                               :
                                               :
                                               :   No. 747 MDA 2021

                  Appeal from the Order Entered May 12, 2021
     In the Court of Common Pleas of Lackawanna County Orphans' Court at
                               No(s): 2021-184

BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED: AUGUST 25, 2022

        Appellant, H.T., appeals from an order of the Orphans’ Court Division of

the Court of Common Pleas of Lackawanna County (Orphans’ Court)

adjudicating him to be an incapacitated person and appointing his son (Son)

as plenary guardian of his person and estate. For the reasons set forth below,

we affirm.

        Appellant is a 72-year-old man who lives alone in an apartment in

Scranton, Pennsylvania.        Appellant suffers from alcoholism and short-term

memory impairment and a number of other serious medical conditions,

including congestive heart failure and a past history of stroke and heart

attacks. Report of Dr. Richard Fischbein (Fischbein Report) at 13-14, 18, 21;

N.T., 2/11/21, at 8, 20. Appellant has two adult children, Son, who lives in

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S16035-22


California, and a daughter who lives in the Netherlands (Daughter).      N.T.,

2/11/21, at 5, 56; N.T., 5/4/21, at 19, 25. Appellant and his wife have been

separated for 12 years and his wife lives in the Netherlands. N.T., 5/4/21, at

19, 26. In July 2020, Appellant gave Son a power of attorney and gave Son,

Daughter, and an attorney a jointly held health care power of attorney. N.T.,

2/11/21, at 5, 24-25.

      In or about early February 2021, Son filed an emergency petition

seeking an adjudication that Appellant is an incapacitated person under 20

Pa.C.S. § 5511 and seeking appointment of himself as plenary guardian of the

person and estate of Appellant. The Orphans’ Court, on February 8, 2021,

appointed Son temporary plenary guardian of Appellant’s person and estate

and appointed counsel to represent Appellant. Orphans’ Court Order, 2/8/21.

On February 11, 2021, the Orphans’ Court held a hearing on the guardianship

petition at which Son, Daughter, and an expert witness, Vincent Carolan,

testified.   Appellant was not at the hearing, but was represented by his

appointed counsel, who had not yet been able to talk to him. N.T., 2/11/21,

at 3-4.

      Son testified that when he obtained the power of attorney, Appellant

was living in unsanitary conditions, in his own urine and feces, and that he

had Appellant’s apartment fumigated and cleaned and hired a person to be

with Appellant 10 hours a day to help Appellant with getting dressed, personal

hygiene, taking his medications, and other activities, and to cook meals for


                                    -2-
J-S16035-22


Appellant. N.T., 2/11/21, at 6-11, 28-30. Son testified that Appellant is on

12 different medications and does not take them properly except under the

caregiver’s supervision and that Appellant had been hospitalized more than

six times in the last year. Id. at 10-11, 22, 31. Son testified that although

he was able to work with Appellant’s doctors through the power of attorney,

Appellant does not understand his medical conditions and sometimes

communicates with his doctors without letting Son know. Id. at 27, 30. Son

also testified that Appellant drives a car despite not having a valid driver’s

license. Id. at 10.

      In addition, Son testified that after he became Appellant’s power of

attorney, he learned that Appellant was not opening his mail and paying his

bills and that Appellant had unpaid federal taxes of over $400,000, which Son

paid. N.T., 2/11/21, at 6, 29. Son testified that Appellant was making very

frequent wire transfers in amounts of $500 to $3,000 or more to people who

solicited him online and that Appellant did not understand the frequency or

the total amount of these transfers, which exceeded $500,000. Id. at 11-19;

Exs. 2, 3, 4. Son testified that he understood and was willing to accept the

responsibilities of guardianship.   Id. at 32.   Daughter testified that she

communicates frequently with Appellant by phone and text message and that

she did not object to Son being appointed as guardian for Appellant. Id. at

56-57.




                                     -3-
J-S16035-22


      Carolan, who was a licensed clinical social worker and alcohol and drug

counselor and was not a physician or licensed psychologist, testified as an

expert in alcohol addiction and medication mismanagement. N.T., 2/11/21,

at 34, 38-39, 55; Ex. 1 at 1. Carolan did not meet or speak with or perform

any tests on Appellant and based his opinions on his review of Appellant’s

medical records and interviews with Son, a longtime friend of Appellant, and

Appellant’s caregiver. Id. at 38, 40-41, 50-52. Carolan testified that, in his

opinion, medications that Appellant was taking had a significant risk of

catastrophic results, especially if taken in combination with alcohol, and, in

combination with alcohol, would cause Appellant to be unable to recall things

he has done and decisions he has made.      Id. at 42-46, 49. Carolan opined

that Appellant was not capable of independent living and lacks the capacity to

take care of himself and to make important decisions.    Id. at 44-48.

      Following this hearing, the Orphans’ Court entered an order making a

final adjudication that Appellant is an incapacitated person and appointing Son

as plenary guardian of Appellant’s person and estate. Orphans’ Court Order,

2/12/21.   On or about March 1, 2021, Appellant, through new counsel,

petitioned for orders authorizing the retaining of new counsel for Appellant

and the retaining of a psychiatrist, Dr. Richard Fischbein, to conduct an

evaluation of Appellant. Following a hearing on March 5, 2021, the Orphans’

Court rescinded the February 12, 2021 guardianship order and entered orders

reappointing Son as temporary emergency guardian of Appellant’s person and


                                     -4-
J-S16035-22


estate and granting Appellant’s petition for new counsel and for retention of

Dr. Fischbein to perform an evaluation of him.      N.T., 3/5/21, at 17-19;

Orphans’ Court Rescinding Order, 3/5/21; Orphans’ Court Temporary

Guardianship Order, 3/5/21; Orphans’ Court Order, 3/9/21.

     On May 4, 2021, the Orphans’ Court held a final hearing on Son’s

guardianship petition. At this hearing, which Appellant attended, the parties

stipulated to the admission of Dr. Fischbein’s report of his evaluation of

Appellant, Son gave additional testimony, and Appellant’s counsel read a

statement prepared by Appellant.

     Dr. Fischbein reported that he based his evaluation and opinions on his

in-person interview of Appellant, interviews of Son, the caregiver, and two

longtime friends of Appellant, and review of the testimony from the February

2021 hearing, Appellant’s medical records, and other documents. Fischbein

Report at 1-20.     Dr. Fischbein concluded that Appellant suffers from

permanent short-term memory impairment caused by his alcoholism and that

his insight and judgment are so limited that he needs 24-hour, 7-days-a-week

supervision and care.   Id. at 21-24.   Dr. Fischbein opined that Appellant

needed a permanent plenary guardian of both his person and his estate and

that his need for guardianship was unlikely to change. Id. at 21, 23.

     Son testified that since his appointment as temporary guardian, he had

arranged for round-the-clock in-home care for Appellant and that Appellant

needed such care and had benefited from it.     N.T., 5/4/21, at 8-11.   Son


                                    -5-
J-S16035-22


testified that he travels to Pennsylvania for Appellant’s medical appointments

and is able and willing to travel to Pennsylvania on short notice. Id. at 11-

12. Son also testified that permanent rather than temporary guardianship

was needed for the guardianship to be fully recognized in the Netherlands,

where some of Appellant’s assets are. Id. at 15-19.

      In the statement read to the court by his counsel, Appellant expressed

appreciation for the efforts that Son had made to obtain assistance for him in

his home and for the caregivers that Son had hired. N.T., 5/4/21, at 32, 36,

38. While Appellant requested that the court order only a 90-day extension

of the temporary guardianship or a limited guardianship, he stated that he

preferred for Son to be his guardian. Id. at 35-38. Following his counsel’s

reading of the statement, Appellant confirmed that the statement accurately

reflected his wishes and feelings. Id. at 42.

      On May 12, 2021, following this hearing, the Orphans’ Court entered an

order adjudicating Appellant incapacitated and in need of a plenary guardian

of his person and estate and appointing Son as the plenary guardian of

Appellant’s person and estate. Orphans’ Court Order, 5/12/21. On June 9,

2021, Appellant timely appealed.

      Appellant presents the following issues for our review:

      1. Whether the trial court erred in appointing [Son], a resident of
         California, as Guardian of the Person?

      2. Whether the trial court erred in appointing a plenary guardian
         where a limited guardianship is appropriate?


                                     -6-
J-S16035-22


      3. Whether the trial court erred in failing to enter findings of fact
         or conclusions of law in this case?

Appellant’s Brief at 4 (suggested answers omitted). In reviewing the Orphans’

Court’s order, we are bound by its findings that are based on competent

evidence, but are not bound by its conclusions of law. In re Peery, 727 A.2d

539, 540 (Pa. 1999).

      Chapter 55 of the Probate, Estates and Fiduciaries Code (PEF Code)

provides that a person may be adjudicated incapacitated and a guardian of

the person and estate may be appointed only if the petitioner seeking such an

adjudication and appointment shows by clear and convincing evidence that

the person’s ability to receive and evaluate information and communicate

decisions is impaired to the extent that he is unable to manage his financial

resources and meet essential requirements for his physical health and safety

and that he is in need of a guardian. 20 Pa.C.S. § 5501; 20 Pa.C.S. § 5511(a);

20 Pa.C.S. § 5512.1(b)-(e); Peery, 727 A.2d at 541. Section 5512.1(a) of

the PEF Code requires that the court consider and make findings of fact

concerning the following: 1) the condition or disability which impairs the

person’s capacity to make and communicate decisions, 2) the extent of the

person’s capacity to make and communicate decisions, 3) the need for

guardianship services in light of the availability of family, friends and other

supports and the existence of advance directives or trusts, 4) the type of

guardian, limited or plenary, of the person or estate needed based on the




                                      -7-
J-S16035-22


person’s condition or disability and his capacity to make and communicate

decisions, and 5) the duration of the guardianship. 20 Pa.C.S. § 5512.1(a).

      Even if the court finds by clear and convincing evidence that the person

is incapacitated, the guardianship ordered must be the least restrictive means

of protecting the incapacitated person and the incapacitated person’s

intentions and wishes must be honored to the extent possible. 20 Pa.C.S. §

5512.1(a)(6), (b)-(e); In re Estate of Rosengarten, 871 A.2d 1249, 1254-

55, 1257 (Pa. Super. 2005). A plenary guardian of the person and estate,

rather than a limited guardian, may be appointed only if court finds that the

person is totally unable to manage his financial resources and meet essential

requirements for his physical health and safety. 20 Pa.C.S. § 5501; 20 Pa.C.S.

§ 5512.1(c), (e).

      We first address Appellant’s second and third issues, which are

interrelated and assert that the Orphans’ Court erred in ordering a plenary

guardianship of Appellant’s person and estate. In his second issue, Appellant

argues that the record supported only appointment of a limited guardian, not

a plenary guardian. In his third issue, Appellant contends that the Orphans’

Court failed to make the findings required by Section 5512.1(a), particularly

with respect to the availability of supports that reduce the need for

guardianship. Neither of these issues merits relief.

      Contrary to Appellant’s contentions, the record supports the Orphans’

Court’s determination that a plenary guardian of Appellant’s person and


                                     -8-
J-S16035-22


estate, rather than limited guardianship, was necessary.         The evidence

introduced at the two hearings held by the court amply supports the

conclusion that Appellant was both totally unable to manage his financial

resources and totally unable to meet essential requirements for his physical

health and safety. The testimony of Son and the records of Appellant’s

financial transactions showed that Appellant ignored and failed to pay bills and

debts, including over $400,000 in federal taxes, and that he was repeatedly

giving away large sums of money to people he did not know without

understanding how much money he was giving away. N.T., 2/11/21, at 6,

11-19, 29; Exs. 2, 3, 4. The testimony of Son and report of Dr. Fischbein

showed that Appellant was completely unable to take care of himself and

needed 24-hour, 7-days-a-week care and supervision. N.T., 2/11/21, at 6-

11, 20-22, 29-31; Fischbein Report at 21-24. Dr. Fischbein specifically opined

that Appellant suffered from permanent short-term memory impairment and

limited comprehension and judgment that necessitated such supervision and

care, that Appellant’s cognitive impairment is highly unlikely to improve, and

that Appellant needed a plenary guardian of both his person and estate.

Fischbein Report at 21-24.

      Appellant argues that Son’s providing of caregivers has improved his

condition and eliminates the need for plenary guardianship. This argument

fails for two reasons. First, Dr. Fischbein’s opinions concerning Appellant’s

impairment and need for plenary guardianship were based on his evaluation


                                     -9-
J-S16035-22


of Appellant’s condition after Appellant was already receiving care and

supervision arranged by Son.     Fischbein Report at 1, 15-20. Second, the

round-the clock care and supervision that Appellant was receiving at the time

of the May 4, 2021 hearing, which Appellant argues are a sufficient support

system, are the result of Son’s plenary guardianship under the court’s

temporary guardianship order, not an alternative to plenary guardianship.

N.T., 5/4/21, at 8-11.

     Appellant’s contention that the Orphans’ Court failed to make findings

of fact is also inaccurate.    The Orphans’ Court, in its May 12, 2021

guardianship order, made the specific findings of fact required by Section

5512.1(a). Orphans’ Court Order, 5/12/21, at 2-3 ¶¶1-8. In particular, the

Orphans’ Court considered Appellant’s improved condition and the care being

provided and found that this care was a result of the plenary temporary

guardianship and that no less restrictive alternative to plenary guardianship

was sufficient. Id. ¶¶5, 8; N.T., 5/4/21, at 47-50.

     In his remaining, first issue, Appellant argues that the Orphans’ Court

erred in appointing Son as his guardian because Son lives thousands of miles

away and the relationship between Appellant and son is allegedly hostile. The

selection of a guardian for an incapacitated person is a matter within the

discretion of the trial court and will not be reversed absent an abuse of

discretion. Estate of Haertsch, 649 A.2d 719, 720 (Pa. Super. 1994).




                                   - 10 -
J-S16035-22


      The Orphans’ Court did not abuse its discretion in selecting Son as

Appellant’s guardian. While Son lives in California, the record showed that

Appellant’s other family members not only do not live nearby, but live farther

away in another country. N.T., 2/11/21, at 25, 56; N.T., 5/4/21, at 25-26.

There was no evidence that there was any local person with any close

relationship to Appellant who was willing to act as Appellant’s guardian. The

Orphans’ Court found that Son was an appropriate guardian for Appellant

despite the fact that he does not live nearby because Son had demonstrated

his ability to perform the duties of guardianship, successfully worked with

people in the area where Appellant lives to provide care for him, and traveled

to Pennsylvania as needed. Orphans’ Court Opinion at 7-8; N.T., 5/4/21, at

50-51. These determinations are supported by the record. N.T., 2/11/21, at

6-7, 9-10, 28-30; N.T., 5/4/21, at 8-17, 32-33, 36.

      In addition, the Orphans’ Court gave consideration to and acted

consistently with Appellant’s preferences that Son be his guardian, shown by

Appellant’s selection of Son as his power of attorney and one of his health

care powers of attorney and Appellant’s statement at the May 4, 2021 hearing.

Orphans’ Court Opinion at 7-8; N.T., 2/11/21, at 5, 24-25; N.T., 5/4/21, at

28, 35-36. Appellant’s contention that there is a hostile relationship between

Son and Appellant is contradicted by the record of the May 4, 2021 hearing.

At that hearing, Appellant not only expressed a preference for Son as his

guardian, but repeatedly expressed his appreciation for what Son had done


                                    - 11 -
J-S16035-22


for him and his love for Son and Son testified concerning his desire to help

accommodate Appellant’s wishes and preferences and how he cares about

Appellant and works with Appellant’s long-time close friend concerning

Appellant’s care. N.T., 5/4/21, at 13-15, 19-21, 23, 31-36, 42.

      For the foregoing reasons, we conclude that the Orphans’ Court did not

err in adjudicating Appellant incapacitated, in ordering a plenary guardianship

of Appellant’s person and estate, or in appointing Son as Appellant’s guardian.

Accordingly, we affirm the Orphans’ Court’s May 12, 2021 order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2022




                                    - 12 -